MEMORANDUM***
Appellant Craig Batley raises a number of issues on appeal stemming from two orders issued by the United States District Court for the Central District of California. We agree with the District Court that the United States Bankruptcy Court was the proper court to determine whether Batley’s claim against Homeseekers.com had been discharged in bankruptcy and whether the claim could be reactivated following completion of Home-seekers.com’s bankruptcy proceedings. We also agree that the evidence in this case shows that Homeseekers.com did not assign the insurance policies at issue to Batley, and therefore Gulf Underwriters Insurance Co. has no liability to Batley.
AFFIRMED.

 ThiS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.